DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 04/28/20 and 11/25/20, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 04/15/20, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
8.	Claims 1, 2, 4-11, 14-16, 18-25 and 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rapp et al. (US 2005/0135768 A1).
	With respect to claims 1, 2, 9, 15, 16, 23, 29 and 30, Rapp et al. (figures 1-8) disclose a fiber optic apparatus, comprising a chassis (30) (see paragraph [0032]) having a first side (46) and a second side (48), wherein the chassis (30) includes a plurality of adapters (84) are multi-fiber adapters defining front ports (see figure 8) providing fiber optic connections (82) in one rack unit height (80) between the first and second sides (46, 48) of the chassis (30), wherein the plurality of adapters (84) defining the front ports (80, 82) that provide for the fiber optic connections are of a type selected from a group consisting of LC and MPO type adapters (see 
	Rapp et al. substantially disclose all the limitations of the claimed invention except front ports provide at least one hundred forty-four (144) fiber optic connections in one rack unit height; the chassis includes at least two hundred and eighty-eight (288) fiber optic connection locations that fit within a height of three rack units and each of the first and second rows includes at least forty-eight (48) fiber optic connections.
However, the front ports providing at least one hundred forty-four (144) fiber optic connections in one rack unit height, at least two hundred and eighty-eight (288) fiber optic connection locations that fit within a height of three rack units and each of the first and second rows includes at least forty-eight (48) fiber optic connections are considered to be obvious to connect to cable connectors for obtaining higher efficiency of optical signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Rapp to include the above features for the purpose of obtaining higher efficiency of optical signal transmission, and it also has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the value claimed. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
	With respect to claims 4 and 18, Rapp et al. (figures 7-8) disclose the fiber optic apparatus, further comprising a plurality of separate frame members (80) mounted to the chassis (30), wherein each of the plurality of adapters (84) are mounted to one of the frame members (80).

With respect to claims 6 and 20, Rapp et al. (figure 10) disclose the fiber optic apparatus, wherein each of the plurality of frame members (80) is slidably mounted to the chassis (30) (figure 10).  
With respect to claims 7 and 21, Rapp et al. (figure 10) disclose the fiber optic apparatus, wherein each of the plurality of frame members (80) is slidable relative to both the chassis (30) and to the other frame members (80) (figure 10).  
With respect to claims 8 and 22, Rapp et al. (figures 8-12) disclose the fiber optic apparatus, wherein the chassis comprises first and second flanges (118, 120) at opposite sides of the chassis (30) for mounting the chassis to a rack (10).  
With respect to claims 10 and 24, Rapp et al. (figures 3-8) disclose the fiber optic apparatus, further comprising a forwardly extending member (70, 148) horizontally aligned with a spacing (space between 148) defined between two of the groups of adapters (figure 8), the forwardly extending member (70, 148) terminating in a vertical portion positioned in a vertical plane (rear side of 30) that is forward of a plane to be occupied by the adapters (84), wherein the forwardly extending member (70) can be used for cable routing (see [0038]).  

With respect to claims 14 and 28, Rapp et al. substantially disclose all the limitations of the claimed invention except the front ports providing for the fiber optic connections are not uniformly spaced as the front ports extend between the first side and the second side of the chassis.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Rapp to form the front ports providing for the fiber optic connections not uniformly spaced as the front ports extend between the first side and the second side of the chassis as claimed, because the dimensions can be varied depending upon the device in a particular application.

    PNG
    media_image1.png
    487
    725
    media_image1.png
    Greyscale


9.	Claims 3, 17 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rapp et al. (as cited above) in view of Feustel et al. (US 2006/0165366 A1).
With respect to claims 3, 17 and 31, Rapp et al. substantially disclose all the limitations of claimed invention except the plurality of adapters defining the front ports that provide for the fiber optic connections are MPO type adapters.
However, Feustel et al. teach a device including the plurality of adapters defining the front ports that provide for the fiber optic connections are MPO type adapters (see [0020]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Rapp et al. with plurality of adapters defining the front ports that provide for the fiber optic connections are MPO type adapters (accordance .
Double Patenting

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1, 2, 4, 6-10, 14-16, 18, 20-24, 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8, 10, 19, 21, 26 and 35 of U.S. Patent No. 9488796 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of a fiber optic apparatus.
Specifically, regarding claims 1, 15 and 29, see claim 19 of U.S. Patent 9488796 B2.
U.S. Patent No. 9488796 B2 substantially discloses all the limitations of the claimed invention except front ports provide at least one hundred forty-four (144) fiber optic connections in one rack unit height.
However, front ports providing at least one hundred forty-four (144) fiber optic connections in one rack unit height is considered to be obvious to obtain higher efficiency of optical signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Smrha to include the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).

Regarding claims 2 and 16, see claim 26 of U.S. Patent 9488796 B2.
Regarding claims 4 and 18, see claim 6 of U.S. Patent 9488796 B2.
Regarding claims 6 and 20, see claim 7 of U.S. Patent 9488796 B2.
Regarding claims 7 and 21, see claims 7 and 8 of U.S. Patent 9488796 B2.
Regarding claims 8 and 22, see claim 10 of U.S. Patent 9488796 B2.
Regarding claims 9 and 23, see claim 21 of U.S. Patent 9488796 B2.
Regarding claims 10 and 24, see claim 35 of U.S. Patent 9488796 B2.
Regarding claims 14 and 28, see claim 19 of U.S. Patent 9488796 B2.
The claims are therefore not patentably distinct.

12.	Claims 1-2, 4-8, 10-12, 14-16, 18-22, 24-26 and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9 and 22 of copending Application No. 16/849054. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of a fiber optic apparatus.
Specifically, regarding claims 1, 15 and 29, see claims 1-2 of copending Application No. 16/849054.

However, the front ports provide at least one hundred forty-four (144) fiber optic connections in one rack unit height is considered to be obvious to obtain higher efficiency of optical signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Smrha to include the above features for the purpose of obtaining higher efficiency of optical signal transmission, and it also has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the value claimed. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).

Regarding claims 2 and 16, see claim 6 of copending Application No. 16/849054.
Regarding claims 4 and 18, see claim 5 of copending Application No. 16/849054.
Regarding claims 5 and 19, see claim 4 of copending Application No. 16/849054.
Regarding claims 6 and 20, see claim 5 of copending Application No. 16/849054.
Regarding claims 7 and 21, see claim 5 of copending Application No. 16/849054.
Regarding claims 8 and 22, see claim 22 of copending Application No. 16/849054.
Regarding claims 10 and 24, see claim 4 of copending Application No. 16/849054.
Regarding claims 11 and 25, see claim 8 of copending Application No. 16/849054.
Regarding claims 12 and 26, see claim 9 of copending Application No. 16/849054.
Regarding claims 14 and 28, see claim 7 of copending Application No. 16/849054.

13.	Claims 1-2, 4-13, 15-16, 18-27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-10, 12 and 16-19 of copending Application No. 16/841233. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of a fiber optic apparatus.
Specifically, regarding claims 1, 2, 15, 16 and 29, see claims 1 and 5 of copending Application No. 16/841233.
Copending Application No. 16/841233 substantially discloses all the limitations of the claimed invention except front ports provide at least one hundred forty-four (144) fiber optic connections in one rack unit height and at least two hundred and eighty-eight (288) fiber optic connection locations that fit within a height of three rack units.
However, the front ports provide at least one hundred forty-four (144) fiber optic connections in one rack unit height and at least two hundred and eighty-eight (288) fiber optic connection locations that fit within a height of three rack units are considered to be obvious to obtain higher efficiency of optical signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Smrha to include the above features for the purpose of obtaining higher efficiency of optical signal transmission, and it also has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and it is noted that the applicant does not In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
Regarding claims 4 and 18, see claim 7 of copending Application No. 16/841233.
Regarding claims 5 and 19, see claim 5 of copending Application No. 16/841233.
Regarding claims 6 and 20, see claim 8 of copending Application No. 16/841233.
Regarding claims 7 and 21, see claim 9 of copending Application No. 16/841233.
Regarding claims 8 and 22, see claim 10 of copending Application No. 16/841233.
Regarding claims 9 and 23, see claim 12 of copending Application No. 16/841233.
Regarding claims 10 and 24, see claim 16 of copending Application No. 16/841233.
Regarding claims 11 and 25, see claim 17 of copending Application No. 16/841233.
Regarding claims 12 and 26, see claim 18 of copending Application No. 16/841233.
Regarding claims 13 and 27, see claim 19 of copending Application No. 16/841233.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883